UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-6476


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

ROBBIE SUTTLES,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:07-cr-00060-MR-1; 1:12-cv-00177-MR)


Submitted:   October 31, 2013               Decided:   November 13, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Robbie Suttles, Appellant Pro Se.       Melissa Louise Rikard,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robbie Suttles seeks to appeal the district court’s

order    dismissing       his     28   U.S.C.A.        § 2255    (West    Supp.     2013)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate       of    appealability.            28     U.S.C.

§ 2253(c)(1)(B) (2006).            A certificate of appealability will not

issue     absent     “a    substantial      showing        of    the     denial    of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that    reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.   Cockrell,      537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                           Slack,
529 U.S. at 484-85.             We have independently reviewed the record

and conclude that Suttles has not made the requisite showing.

            Suttles alternatively requested the district court to

grant him relief pursuant to a writ of error coram nobis.                           “As a

remedy of last resort, the writ of error coram nobis is granted

only where an error is of the most fundamental character and

there    exists     no    other    available      remedy.”        United    States      v.

                                            2
Akinsade, 686 F.3d 248, 252 (4th Cir. 2012) (internal quotation

marks   omitted).       The    remedy    is    limited,        moreover,     to   those

petitioners     who   are     no   longer     in   custody      pursuant     to   their

convictions.      Id.       Because     Suttles     is    currently     in    custody

pursuant   to   his     conviction,      we    affirm    the     district     court’s

denial of coram nobis relief.

            Accordingly, we deny a certificate of appealability,

deny leave to proceed in forma pauperis, dismiss the appeal in

part, and affirm in part.               We also deny Suttles’ motions to

appoint    counsel    but     grant   his     motion     for    leave   to    file   a

supplemental informal brief.                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                DISMISSED IN PART;
                                                                  AFFIRMED IN PART




                                         3